Mobley, Justice.
The petition as originally filed contained prayers for equitable relief, but the plaintiff finally amended the petition by striking all his prayers and substituting new ones therefor so that the petition, to which the trial court sustained a general demurrer, only prayed for process, an accounting, judgment for the amount shown to be due by the accounting less a credit of $6,500 admittedly due to the defendant, appointment of an auditor, and other relief. While the petition alleged that the accounts are complicated and intricate, the facts pleaded do not indicate any reason why, if an auditor is needed, one appointed at law under Code Ann. § 10-102 et seq. could not give petitioner adequate relief. Martin v. Home Owners Loan Corp., 198 Ga. 288 (31 SE2d 407). The facts alleged are substantially the same as in the previous appearances of this case in this court and the Court of Appeals. See Walton v. Johnson, 211 Ga. 12 (83 SE2d 673); Walton v. Johnson, 212 Ga. 378 (92 SE2d 861); Walton v. Johnson, 213 Ga. 108 (97 SE2d 310); Broyles v. Kirkwood Court Apartments, Inc., 97 Ga. App. 384 (103 SE2d 97); Broyles v. Johnson, 99 Ga. App. 69 (107 SE2d 851); Johnson v. Broyles, 99 Ga. App. 76 (107 SE2d 853); Broyles v. Johnson, 103 Ga. App. 102 (118 SE2d 734). Properly construed, the case is an action at law, and not a suit in equity. See Goodwyn v. Roop, 181 Ga. 327 (182 SE 4), and cases cited. Accordingy, this court is without jurisdiction and it is ordered that the case be and it is hereby
Argued April 10, 1962
Decided May 7, 1962.
Jack Broyles, for plaintiff in error.
Johnson, Hatcher, Meyerson & Irwin, Herbert Johnson, contra.

Transferred to the Court of Appeals.


All the Justices concur.